This action comes up from the Court of Common Pleas on exceptions. It is an action of trespass for assault and battery and false imprisonment. At the trial in the court below, testimony was introduced to show that the plaintiff, at a restaurant, ordered a rare steak. The waiter brought him one which was well done, which the plaintiff refused to take. He repeated his order, and the waiter brought him another steak, which was rare, and which he accepted and offered to pay for, but refused to pay for the one which was well done. The defendant, a clerk having charge of the restaurant, directed an officer to take the plaintiff into custody. The officer obeyed, and took the plaintiff to the police station, from which he was removed to the jail. On trial for the offence he was acquitted. The plaintiff in the court below rested after the production of this testimony, and thereupon the court, on motion of the defendant, granted a nonsuit. The ground of the nonsuit was that the defendant Lavers simply gave the direction for the arrest, and did not otherwise participate in it.
We think the nonsuit was erroneous. The law is well settled that every private person is responsible for a wrongful imprisonment directed or authorized by him. Barker v. Graham,
2 W. Bl. 866; Collett v. Foster, 2 H.  N. 356; Burnap v.Marsh, 13 Ill. 535; Clifton v. Grayson, 2 Stew. Ala. 412.
Exceptions sustained, and case remitted to Court of CommonPleas for a new trial.